Citation Nr: 0936433	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  03-16 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The Veteran's DD Form 214 shows active military service from 
June 1998 to June 2001, and 1 year and 1 month of prior 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
In July 2002, the RO granted service connection for status-
post gallbladder removal surgery with digestive disorder and 
stomach pains, iliolumbar ligament strain with thoracolumbar 
subluxation, chronic adjustment disorder with mixed anxiety 
and depression and bilateral degenerative joint disease of 
the knees, and assigned 10 percent disability ratings for 
each of these disabilities, effective the date of the 
Veteran's claim. 

In May 2003, the RO granted separate disability ratings for 
the Veteran's right and left knee degenerative joint disease, 
replacing the single 10 percent disability rating for 
degenerative joint disease of both knees.  

The Board remanded the case in May 2005 for additional 
development.  In September 2007, the RO increased the 
Veteran's disability rating for her service-connected 
iliolumbar ligament strain with thoracolumbar subluxation to 
20 percent, as of March 22, 2007.  

The Veteran had requested a hearing on appeal before a 
Veterans Law Judge at the RO.  The Board remanded the case to 
provide the Veteran with her requested hearing; however, on 
October 21, 2008, she contacted the Board to indicate that 
she no longer wanted a hearing.  As such, her request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(e) 
(2008).  

In December 2008, the Board denied a disability rating in 
excess of 10 percent for iliolumbar ligament strain with 
thoracolumbar subluxation, prior to March 22, 2007, a 
disability rating in excess of 20 percent for iliolumbar 
ligament strain with thoracolumbar subluxation, as of March 
22, 2007, and a disability rating in excess of 10 percent for 
status post gallbladder removal surgery with digestive 
disorder and stomach pains, and granted a 30 percent 
disability rating for a chronic adjustment disorder with 
mixed anxiety and depression.  In this same action, the Board 
remanded the issues of increased disability ratings for the 
Veteran right and left knee degenerative joint disease for 
additional development; these issues are again before the 
Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right 
knee is not manifested by occasional incapacitating 
exacerbations.

2.  The Veteran's degenerative joint disease of the left knee 
is not manifested by occasional incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 
4.71a, Diagnostic Code 5003 (2008).    

2.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 
4.71a, Diagnostic Code 5003 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in January 2002 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The Veteran was provided with this notice in November 2007.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for her 
bilateral knee disabilities.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded a VA medical examination in March 
2007.  Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran contends that her right and left knee 
degenerative joint disease is more severe than is reflected 
by her 10 percent disability ratings.  She has indicated that 
she has instability in her knees.

The Veteran is service-connected under Diagnostic Code 5003.  
Under Diagnostic Code 5003, degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When there is no 
limitation of motion of the specific joint or joints that 
involve degenerative arthritis, Diagnostic Code 5003 provides 
a 20 percent disability rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating for degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A July 2001 VA examination report shows that the Veteran had 
no effusion, discoloration or heat, the McMurray's tests were 
negative on both sides, there was no anterior or posterior or 
varus/valgus instability.  There was no crepitus, but there 
was tenderness around the knee caps on both sides.  Range of 
motion of both knees was extension to 0 degrees and flexion 
to 140 degrees.  The diagnosis was bilateral patellofemoral 
syndrome, with no evidence of significant osteoarthritis in 
either knee.  X-rays revealed very mild degenerative joint 
disease in both knees.

November 2004 records from the private physician at Family 
Doctor's office reflected that the Veteran reported that her 
left knee had locked and she had fallen.  She had mild 
tenderness over the patellar tendon of both knees.  Lachman 
and McMurray's tests were negative on both sides.  She had 
full range of motion in both knees, with normal muscle tone 
and good strength bilaterally.  

Private medical records from November to December 2004 
reflecting treatment at Crescent City Physical Therapy show 
that the Veteran had pain in both knees.  Her range of motion 
was 0 to 130 degrees on the right and 0 to 126 degrees on the 
left.  She reported instability and locking in both knees.  

A January 2005 report from the Department of Labor shows that 
the Veteran fell at work when her knee gave way, and that her 
knees hurt constantly, especially when bending and descending 
stairs.  

A March 2007 VA examination report reflects that the Veteran 
had pain in her knees and reported giving way, instability, 
weakness, stiffness, locking, swelling and tenderness on both 
sides.  On examination, there was no evidence of abnormal 
weight bearing, her range of motion was 0 to 135 degrees on 
both sides, with pain beginning at 135 degrees.  She had no 
instability but had crepitation and subpatellar tenderness.  
Based upon contemporaneous x-rays, the examiner diagnosed 
degenerative joint disease of the knees, worse on the left 
than the right.

VA medical records showing treatment throughout 2008 and 
early 2009 show that the Veteran had knee pain and was given 
injections of Synvisc and Hyalgan.  

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected right and left knee degenerative 
joint disease does not warrant higher disability ratings.  As 
noted above, in order to receive a higher disability rating 
under Diagnostic Code 5003, the Veteran's degenerative joint 
disease would need to show occasional incapacitating 
exacerbations.  However, there is nothing in the evidence of 
record that the Veteran's knee disabilities have resulted in 
incapacitating exacerbations.  38 C.F.R. § 5003.

The Board has considered whether rating the Veteran's left 
knee disability under other Diagnostic Codes would provide 
the Veteran with a higher rating for her left knee 
disability.  Limitation of motion of the knee is rated under 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
flexion of the leg limited to 45 degrees warrants a 10 
percent disability rating and flexion of the leg limited to 
30 degrees warrants a 20 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  Under 
Diagnostic Code 5261, extension of the leg limited to 10 
degrees warrants a 10 percent disability rating and extension 
of the leg limited to 15 degrees warrants a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2008).  See VAOPGCPREC 09-04 (separate ratings may be 
granted based on limitation of flexion (Diagnostic Code 5260) 
and limitation of extension (Diagnostic Code 5261) of the 
same knee joint). 

There is no evidence in the record that, at any time over the 
appeals period, the Veteran's limitation of motion of her 
knees has warranted even noncompensable disability ratings 
under either Diagnostic Code 5260 or 5261.  In addition, 
there is no evidence that the Veteran has ankylosis in her 
knees, dislocated semilunar cartilage or impairment of the 
tibia or fibula.  As such, higher ratings are not available 
under these Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5260, 5261, 5262 (2008).  

The Veteran has been diagnosed with degenerative joint 
disease of the left knee.  VA's general counsel has held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  However, while 
the Veteran has claimed that she had instability, none of the 
examiners have found this upon physical examination.  The 
July 2001 VA examiner noted that there was no anterior or 
posterior or varus/valgus instability and the March 2007 
examiner also found no instability.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for 10 
percent disability ratings for her service-connected 
degenerative joint disease of the right and left knees.  
Fenderson, supra.  

There is no evidence of record that the Veteran's service-
connected left and right knee degenerative joint disease has 
caused marked interference with employment, or necessitates 
frequent periods of hospitalization, at any time over the 
appeals period, as to render impractical the application of 
the regular schedular standards.  As such, it is not required 
to remand this matter for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008).  

As the preponderance of the evidence is against the Veteran's 
claim for disability ratings in excess of 10 percent each for 
her service-connected degenerative joint disease of the left 
and right knees, the "benefit-of-the-doubt" rule is not 
applicable, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An initial disability rating in excess of 10 percent for 
degenerative joint disease of the right knee is denied.

An initial disability rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


